Citation Nr: 1134973	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-46 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for service-connected hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This rating decision implemented the Board's grant of service connection for hearing loss and tinnitus, and assigned a noncompensable rating for hearing loss and a 10 percent rating for tinnitus.  The Veteran has appealed from the rating assigned for hearing loss.

The Veteran initially requested a Travel Board hearing concerning this claim.  See substantive appeal (VA Form 9).  However, he subsequently withdrew his request for a hearing in a December 2009 statement.  See 38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim.  Specifically, the most recent treatment records are dated in February 2007, and a June 2006 audiogram for VA treatment purposes has not been associated with the claims file.  Further, the Veteran was last afforded a VA audiological examination in June 2008, more than three years ago.  The Board notes that the average puretone thresholds decreased from the February 2007 VA examination to the June 2008 VA examination.  In addition, the speech recognition scores were not recorded during the most recent examination, as the responses were considered unacceptable due to the pattern of response.  

Accordingly, there is an indication that the Veteran's hearing loss may have increased since the last VA examination, and that pertinent treatment records remain outstanding, including any records since the last examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  As such, a remand is necessary to obtain any outstanding VA treatment records and afford the Veteran a new VA examination to determine the current severity of his hearing loss, to include any functional effects.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records, specifically to include the June 2006 audiogram and any treatment records or audiograms dated since February 2007.  If any identified, outstanding treatment records cannot be obtained, the Veteran should be notified and allowed an appropriate time to provide them.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his hearing loss.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should measure and record the current severity of the Veteran's hearing loss, to include any functional effects, puretone thresholds, and speech recognition scores.  If puretone thresholds or speech recognition scores are not valid or acceptable for any reason, the examiner should indicate such and the reason in the report.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

